As filed with the Securities and Exchange Commission on June 21, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06111 The Mexico Equity and Income Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Mr. Gerald Hellerman C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 877-785-0367 Registrant's telephone number, including area code Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 Item 1. Schedule of Investments. Mexico Equity & Income Fund, Inc. Schedule of Investments April 30, 2011 Shares Value COMMON STOCKS - 90.01% Beverages - 5.30% Emboteladoras Arca, S.A. $ Fomento Economico Mexicano, S.A.B. de C.V. Chemicals - 3.81% Mexichem, S.A. de C.V. Commercial Banks - 1.09% Grupo Financiero Banorte, S.A. de C.V. - Class O Construction & Engineering - 9.56% Empresas ICA Sociedad Conroladora, S.A. de C.V. (a) Impulsora del Desarrollo y el Empleo en America Latina, S.A. de C.V. (a) Promotora y Operadora de Infraestructura, S.A. de C.V. (a) Construction Materials - 3.53% Cemex S.A.B. de C.V. - ADR (a) Cemex, S.A.B. de C.V. CPO (a) Consumer Finance - 0.70% Financiera Independencia S.A.B. de C.V. Diversified Telecommunication Services - 0.25% Telefonos De Mexico S.A.B. de C.V. Financial Groups - 0.99% GBM Grupo Bursatil Mexicano, S.A. de C.V. Casa de Bolsa Food & Staples Retailing - 6.20% Wal-Mart de Mexico, S.A. de C.V. - Class V Food Products - 2.73% Grupo Bimbo, S.A.B. de C.V. Hotels, Restaurants & Leisure - 5.65% Alsea de Mexico S.A.B. de C.V. - Class A Grupe, S.A. de C.V. (a)(c) Household Products - 3.93% Kimberly-Clark de Mexico S.A.B. de C.V. Industrial Conglomerates - 4.96% Alfa, S.A. - Class A Grupo Carso, S.A. de C.V. Industrias CH, S.A. - Class B (a) Insurance - 3.48% Qualita Compania de Seguros Metals & Mining - 13.42% Grupo Mexico, S.A. - Series B Industrias Penoles, S.A. Multiline Retail - 2.95% El Puerto De Liver Pharmaceuticals - 4.58% Genomma Lab Internacional SA (a) Wireless Telecommunication Services - 16.88% America Movil, S.A. de C.V. - Class L TOTAL COMMON STOCKS (Cost $75,928,745) $ REAL ESTATE INVESTMENT TRUSTS - 4.14% Fibra Uno Administraction SA TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,629,477) $ CAPITAL DEVELOPMENT CERTIFICATES - 3.06% Atlas Discovery Trust II (c) TOTAL CAPITAL DEVELOPMENT CERTIFICATES (Cost $2,317,515) $ Principal Amount Value CORPORATE BONDS - 0.52% Urbi, Desarrollos Urbanos, S.A. de C.V. 8.500%, 04/19/2016 $ TOTAL CORPORATE BONDS (Cost $391,882) $ FOREIGN GOVERNMENT NOTE/BONDS - 1.24% Mexico-united Mexican Sts 8.125%, 12/30/2019 $ TOTAL FOREIGN GOVERNMENT NOTE/BONDS (Cost $1,159,663) $ SHORT-TERM INVESTMENTS - 0.61% Mexican INAFIN 0.000% Coupon, 4.677% Effective Yield, 5/2/2011 (b) 6,461,908* TOTAL SHORT-TERM INVESTMENTS (Cost $556,092) UNITED STATES - 0.33% INVESTMENT COMPANIES - 0.33% Shares Value First American Treasury Obligation - Class A, 0.000% $ TOTAL INVESTMENT COMPANIES ( Cost $303,921) TOTAL UNITED STATES (Cost 303,921) Total Investments(Cost $84,287,295) - 99.91% $ Other Assets in Excess of Liabilities - 0.09% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Effective yield based on the purchase price. The calculation assumes the security is held to maturity. (c) Fair valued security. * Principal amount in Mexican Pesos The cost basis of investments for federal income tax purposes at April 30, 2011 was as follows: Cost of investments** Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation **Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at April 30, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of April 30, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stock Beverages $- $- Capital Development Certificates - - Chemicals - - Commercial Banks - - Construction & Engineering - - Construction Materials - - Consumer Finance - - Diversified Telecommunication Services - - Financial Groups - - Food & Staples Retailing - - Food Products - - Hotels, Restaurants & Leisure - Household Products - - Industrial Conglomerates - - Insurance - - Metals & Mining - - Multiline Retail - - Pharmaceuticals - - Wireless Telecommunication Services - - Total Common Stock Real Estate Investment Trusts - - Mexican Government Bonds - - Corporate Bonds Housing - - Short-Term Investments - Total Investments in Securities Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Description Investments in Securities Balance as of July 31, 2010 Acquisition/Purchase Sales - Realized gain - Change in unrealized appreciation (depreciation) Balance as of April 30, 2011 Disclosures about Derivative Instruments and Hedging Activities The fund did not invest in derivative securities or engaged in hedging activities during the period ended April 30, 2011. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Mexico Equity and Income Fund, Inc. By (Signature and Title) /s/ Maria Eugenia Pichardo Maria Eugenia Pichardo, President DateJune 9, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Maria Eugenia Pichardo Maria Eugenia Pichardo, President DateJune 9, 2011 By (Signature and Title)* /s/ Gerald Hellerman Gerald Hellerman, Chief Financial Officer DateJune 2, 2011 * Print the name and title of each signing officer under his or her signature.
